DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieser (US D809917 S).
Regarding claims 1-14, Wieser teaches a carton blank comprising a first set of crease lines configured to form an upper end of the sealed package when the packaging material is folded along said first set of crease lines (see Fig. 1.1); and a second set of crease lines configured to form a bottom end of the sealed package when the packaging material is folded along said second set of crease lines; and a third set of crease lines, said third set of crease lines being separated in order to define longitudinal panels extending in between said third set of crease lines, wherein the longitudinal panels defined by the third set of crease lines comprise at least a first panel is provided with a horizontal crease line; and at least one a second panel, being arranged adjacent to said first panel when the sealed package is formed, is provided with said second panel having at least one vertical crease line and wherein the at least one vertical crease line comprises two vertical crease lines extending along a common axis (i.e. collapse lines; see illustration below), but being separated from each other in a longitudinal direction, wherein the separation distance between the two vertical crease lines is less than an individual length of at least one of said two vertical crease lines.  Examiner considers the lines of collapse to be separated by a distance less than an individual length of at least one of the vertical crease lines that form said lines of collapse.

    PNG
    media_image1.png
    880
    842
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734